Citation Nr: 1503009	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for service-connected status post multiple surgeries to the right shoulder with complex region pain syndrome.

2.  Entitlement to a compensable initial rating prior to October 25, 2012, and a staged initial rating greater than 20 percent on and after October 25, 2012, for service-connected mechanical neck pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to August 1998, from November 2003 to April 2004, and from August 2005 to May 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Thereafter, the Veteran's claims file was transferred to the RO in San Diego, California.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to higher initial ratings for his service-connected right shoulder disability and his service-connected neck disability, the Veteran should be afforded new VA examinations.  The record reflects that the Veteran last underwent VA examinations assessing the severity of his service-connected right shoulder and neck disabilities in October 2012.  During his December 2014 Board hearing, the Veteran testified that his service-connected right shoulder and neck disabilities had increased in severity since his last examination and requested that he be provided with new VA examinations to accurately assess their current severity.  Accordingly, new VA examinations are warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2014).

Additionally, the RO should ensure that all updated VA treatment records are associated with the claims file, as the most recent VA treatment records are dated in November 2012.

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Loma Linda VA Medical Center, to include any associated clinics, from November 2012 to the present.

2.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected right shoulder disability.  Make the claims file and a copy of this remand available to the VA examiner in conjunction with the examination.  The examiner must also review all pertinent treatment records contained in the Veteran's Virtual VA e-folder.  The VA examiner must report all pertinent symptomatology and findings in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must state the range of motion of the right shoulder, in degrees, noting the normal range of motion of the shoulder for comparison.  The examiner must also state whether there is any evidence of dislocation of the right shoulder, nonunion with loose movement, or malunion of the right shoulder.  If pain on motion of the right shoulder is shown, the examiner must state at what degree the pain begins.  The examiner must indicate whether there is any favorable or unfavorable ankylosis of the right shoulder.  After repetitions of range of motion, the examiner must state whether there is any additional functional loss caused by the Veteran's right shoulder disability, including whether there is any additional functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, an opinion must be stated as to whether any pain found in the left shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe the functional limitations resulting from the Veteran's left shoulder disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected cervical spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of cervical spine, and determine the range of motion of the Veteran's cervical spine in degrees, noting by comparison the normal range of motion of the cervical spine.  If pain on motion of the cervical spine is shown, the examiner must state at what degree the pain begins.  After repetitions and after any appropriate weight-bearing exertion, the examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any such findings.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disorder.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's cervical spine disorder must be reported.  The examiner must also state whether the Veteran has cervical spine intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's cervical spine disability.

A complete rationale for all opinions must be provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




